Name: Council Regulation (EC) NoÃ 455/2008 of 26 May 2008 repealing Regulation (EC) NoÃ 752/2007 on administering certain restrictions on imports of certain steel products from Ukraine
 Type: Regulation
 Subject Matter: international trade;  European construction;  Europe;  iron, steel and other metal industries;  trade policy
 Date Published: nan

 27.5.2008 EN Official Journal of the European Union L 137/1 COUNCIL REGULATION (EC) No 455/2008 of 26 May 2008 repealing Regulation (EC) No 752/2007 on administering certain restrictions on imports of certain steel products from Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part (1), hereinafter referred to as the PCA, entered into force on 1 March 1998. (2) Article 22(1) of the PCA provides that trade in certain steel products shall be governed by Title III of that Agreement, with the exception of Article 14 thereof, and by the provisions of an agreement on quantitative arrangements. (3) On 18 June 2007, the European Community and the Government of Ukraine concluded such an Agreement on trade in certain steel products (2), hereinafter referred to as the Agreement. (4) On 30 May 2007, the Council adopted Regulation (EC) No 752/2007 on administering certain restrictions on imports of certain steel products from Ukraine (3) in order to implement the Agreement. (5) The Agreement in Article 10(4) rules that in the event that Ukraine accedes to the World Trade Organisation before the expiration of the Agreement, the Agreement shall be terminated and the quantitative limits shall be abolished as of the date of Accession. (6) On 16 May 2008 Ukraine became a member of the World Trade Organisation. (7) On that date the Regulation to implement the Agreement became redundant. (8) For reasons of clarity it is therefore necessary to repeal Regulation (EC) No 752/2007, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 752/2007 is hereby repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2008. For the Council The President D. RUPEL (1) OJ L 49, 19.2.1998, p. 3. (2) OJ L 178, 6.7.2007, p. 24. (3) OJ L 178, 6.7.2007, p. 1.